79 Ariz. 325 (1955)
289 P.2d 406
Application of Don Parley SKOUSEN for reinstatement to membership in the State Bar of Arizona.
No. 6162.
Supreme Court of Arizona.
November 3, 1955.
*326 Dix W. Price, Phoenix, for applicant.
John E. Madden, Phoenix, representing State Bar of Arizona.
PER CURIAM.
The matter before the court is the application of Don Parley Skousen for reinstatement to membership in the State Bar of Arizona, he having heretofore been disbarred.
The applicant, on November 25, 1925, was admitted by this court, as an attorney and counselor-at-law in all the courts of this state, upon his written representation that he was a citizen of the United States. United States citizenship is and was one of the prerequisites for admission to practice law in this state. Section 263, C.C. 1913. On January 11, 1947, an order of disbarment was entered against petitioner upon the ground that he had been adjudged guilty of a felony in the United States District Court for the District of Arizona. The record before us on applicant's petition for reinstatement discloses that at the time of applicant's original admission he was not a citizen of the United States. This fact forces the conclusion that this court was without authority in the first instance to admit petitioner to practice law, and that its order admitting petitioner to practice law in this state was and is null and void. The applicant cannot be reinstated to a status that never has legally existed.
It is hereby ordered that the license heretofore issued to Don Parley Skousen to practice as an attorney and counselor in the courts of this state be and the same is hereby cancelled and revoked, and the Clerk of this court is directed and ordered to strike his name from the roll of attorneys of this state.
LA PRADE, C.J., and UDALL, WINDES, PHELPS and STRUCKMEYER, JJ., concur.